Citation Nr: 1524591	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-35 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 19, 1969, to November 4, 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.


FINDINGS OF FACT

1.  The Veteran's September 1969 enlistment examination noted a diagnosis of old compression fracture of L1, "quite marked."

2.  The Veteran's preexisting back disorder did not increased in disability during his military service.


CONCLUSION OF LAW

The Veteran's preexisting back disorder was not aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO's November 2012 letter advised the Veteran of the elements of VA's notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In April 2013, the Veteran was provided with a VA examination.  After reviewing the Veteran's claims file, reviewing with the Veteran his history of a back disorder, and examining the Veteran, the examiner provided a medical opinion concerning whether the Veteran's preexisting back disorder was aggravated during his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In May 2012, the Veteran filed his present claim seeking service connection for a lower back injury.  Specifically, he contends that he injured his back in a field exercise event during basic training.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111. 

The analysis is different in a case where the preexisting disorder was noted upon entry into service.  "[I]f a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder." Wagner, 370 Vet. App. at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on VA to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, VA must show, by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235, n. 6; 38 U.S.C.A. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996). (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").  

Here, the Veteran's back disorder was noted upon entry into service.  The Veteran's September 1969 enlistment examination noted a diagnosis of old compression fracture of L1, "quite marked."  The report of a spine consultation, performed pursuant to the Veteran's enlistment examination, noted a diagnosis of healed compression type fracture, L1, with 60 percent shortening of the anterior portion of the body.

The Board finds that because a back disorder was recorded on the Veteran's entrance examination, this disorder, even if not symptomatic at the time, was "noted" upon entry into service.  See Verdon, 8 Vet. App. at 530; 38 C.F.R. § 3.304(b).  Consequently, to the extent the Veteran seeks compensation for disability resulting from his back disorder, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet. App. at 235, n. 6.

An October 2, 1969, inservice treatment report noted the Veteran's complaints of low back pain.  The report noted the Veteran's history of a fractured vertebra in the low back after being struck in the head by a grain elevator two years earlier.  It also noted that he re-injured his back in an automobile accident roughly 18-months earlier.  The Veteran indicated that he was told by a physician that he probably would be placed on a profile in the Army.  The report concluded with an impression of possible spondylosis.  An October 7, 1967, inservice treatment report noted the Veteran's complaints of the same back disorder.

An inservice orthopedic consultation report, dated October 14, 1969, noted the Veteran's complaints of low back pain with a history of fractured vertebrae.  X-ray examination of the back revealed an old compression fracture at L1.  The report concluded with a diagnosis of old compression fracture, L1, with degenerative changes.  The treating physician concluded that the Veteran was not fit for duty.

A Medical Board Report, dated October 20, 1969, noted the Veteran's history of low back pain since 1967.  X-ray examination of the back revealed an old compression fracture, L1, with degenerative changes in the adjacent intervertebral space.  The report noted that the Veteran's present condition was good.  It then listed a diagnosis of old compression fracture, L1, secondary to trauma.  The examiner concluded that this disorder existed prior to and was not aggravated by the Veteran's military service; and that the Veteran should be separated from service.

Following his separation from service, treatment for the Veteran's low back is not shown until 2009.

In April 2013, the Veteran underwent a VA examination.  The VA examiner reviewed the Veteran's claims file and conducted a physical examination of the Veteran.  X-ray examination of the spine revealed anterior wedging of L1, with approximately 50 percent loss of height; marked degenerative findings, particularly facets; and diffuse idiopathic skeletal hyperostosis.  The VA examiner then opined that the Veteran's preexisting low back injury was not aggravated beyond its natural progression by his claimed inservice back injury.  In support of this opinion, the VA examiner noted that there was no documentation of any injury in service.  The examiner also noted that degenerative changes shown on the Veteran's x-ray examinations in service were present when he entered service.

Based upon a longitudinal review of the record, the Board concludes that the Veteran has not shown an aggravation of his preexisting back disorder during his military service.  The Veteran's statements are competent evidence as to the symptoms he experienced in service.  However, the Veteran's statements as to whether his preexisting low back disorder was aggravated during service are not competent evidence, as this finding requires medical expertise.  The Veteran has not shown that his has the medical training or experience in medical matters to make such a finding.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 

Although the Veteran's service treatment records reference complaints of low back pain, there is no documentation of any injury having occurred during military service.  The October 1969 Medical Board Report noted that the Veteran had been experiencing low back pain since his fracture in 1967.  It described his present condition as good.  It also noted the Medical Board's conclusion that the Veteran's preexisting back disorder had not been aggravated by service.  

Following his separation from military service, there is no evidence of any post service back treatment until nearly three decades later.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that aggravation in service may be rebutted by the absence of medical treatment for the claimed disorder for many years after service).  Finally, the VA examiner in April 2013 opined that the Veteran's preexisting back injury was not aggravated by his military service.

Accordingly, service connection for a back disorder is not warranted.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306; VAOPGCPREC 3-03, 69 Fed. Reg. 25178; Wagner, 370 F.3d at 1093.  As such the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a low back disorder, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


